Citation Nr: 0718759	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-02 930	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for a major depressive 
disorder, currently evaluated as 50% disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1975 to March 1976.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2004 rating action that denied a T/R and a 
rating in excess of 50% for a major depressive disorder.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all notice and development action needed to 
render a fair decision on the claims on appeal has not been 
accomplished.

A February 2006 decision of the Social Security 
Administration (SSA) indicates that the veteran was awarded 
disability benefits from December 2004 due to disabilities 
including depression.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; also, Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims folder copies of 
all medical records underlying the February 2006 SSA decision 
awarding the veteran disability benefits, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  This 
should specifically include an August 2005 psychological 
evaluation by T. Leonberger, Ph.D. 

On remand, the RO should also obtain any records of 
outstanding psychiatric treatment and evaluation of the 
veteran at the St. Louis, Missouri VA Medical Center (VAMC), 
Jefferson Barracks Division, from October 2004 up to the 
present time.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should include 
correspondence that sufficiently addresses the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the VA to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should also explain that he has 
a full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession, 
and ensure that he receives notice that meets the 
requirements of the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Dingess/ Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as appropriate.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information and authorization, following the current 
procedures prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should send the veteran and 
his representative a letter requesting 
him to provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertaining to his service-
connected psychiatric disability that is 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the Court's decision 
in Dingess/Hartman, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claim within the 1-year period).  

If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
folder.

2.  The RO should obtain from the SSA 
copies of all medical records underlying 
the February 2006 SSA decision awarding 
the veteran disability benefits, to 
specifically include an August 2005 
psychological evaluation by T. 
Leonberger, Ph.D.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

3.  The RO should obtain from the St. 
Louis, Missouri VAMC, Jefferson Barracks 
Division, copies of all records of 
psychiatric treatment and evaluation of 
the veteran from October 2004 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

4.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  Unless the benefits sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


